UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
Case Number: 5:21-CV-0061-FL

PATRICK JOSEPH CAMPBELL, ET )
AL., )
)
Plaintiffs, )
) OBJECTION AND
v. ) MOTION TO QUASH
)
PATRICE GARLINGTON, ET AL., )
)
Defendants. )

Katherine Anne Frye (hereinafter “Movant”), pursuant to Fed. R. Civ P.
45(d), objects to and moves to quash the Subpoena issued to her by Plaintiff Patrick J.
Campell, in this action. In support thereof, Movant respectfully shows the Court as
follows:

1. Movant is a practicing attorney in Wake County, North Carolina,
appointed by order of the Honorable Michael J. Denning, retired, to serve as the
Parenting Coordinator for Plaintiff's minor children, T.C. and C.C., pursuant to N.C.
Gen. Stat. § 50-90, et seg. A true and accurate copy of Judge Denning’s Order is
attached hereto as Exhibit 1.

2. On April 16, 2021, the Honorable Brian Ratledge entered an Order
on the Parenting Coordinator Report. A true and accurate copy of Judge Ratledge’s
Order of April 16, 2021 is attached hereto as Exhibit 2.

3. Also on April 16, 2021, Judge Ratledge entered a second order for
a pre-filing injunction against Plaintiff. A true and accurate copy of Judge Ratledge’s

pre-filing injunction Order is attached hereto as Exhibit 3.

Case 5:21-cv-00061-FL Document 42 Filed 05/13/21 Page 1of5
4. On May 10, 2021, Movant was served with a subpoena issued by
this Court (hereinafter “the First Subpoena”), upon the request of Plaintiff, providing a
deadline to respond of May 9, 2021. A true copy of this subpoena is attached hereto as
Exhibit 4.

5. On May 12, 2021, J. Christopher Jackson, attorney for Movant,
served Objections and Responses to the First Subpoena on behalf of Movant. A true
copy of the May 12, 2021 Objections and Responses is attached hereto as Exhibit 5.

6. On May 12, 2021, amember of the Wake County Sheriff's
Department served a second subpoena on Movant issued by this Court on the request of
Plaintiff, with a deadline of production for May 13, 2021 at 5:00 p.m. (hereinafter “the
Second Subpoena”). A true copy of the Second Subpoena is attached hereto as Exhibit 6..

7. The Subpoena demands that the Movant produce the following
documents:

Your entire correspondence in any form (including
correspondence by your firm and including attachments) with
any employee of Yates McLamb & Weyher LLP (including but
not limited to Ryan Shuirman, with any employee of a court
(including but not limited to Wake County Courts), with
Virginia Campbell or any of her attorneys, with any employee
of UNC or attorney on their behalf)

8. The Second Subpoena is objectionable and should be quashed in
that it requires the disclosure of privileged or other protected records pursuant to N.C.
Gen. Stat. § 50-98(b), and no exception or waiver applies to the privilege or protection,

and fails to allow a reasonable time to comply, and further subjects Movant to an undue

burden.

-2-
Case 5:21-cv-00061-FL Document 42 Filed 05/13/21 Page 2 of 5
9.

Movant further incorporates herein by referenced the objections set

forth in the May 12, 2021 Objections and Responses to the First Subpoena [Exhibit 5] as

equally applicable to the Second Subpoena

WHEREFORE, Movant respectfully prays the Court that:

1,

2.

This verified Motion be received as an affidavit;

The Subpoena be quashed in its entirety;

The objections of Movant to the Subpoena attached hereto be
sustained;

The Court award reasonable costs and expenses incurred in
obtaining this Order, including attorney’s fees: and

Movant have such other and further relief as the Court shall deem

yust and proper.

This the 13" day of May, 2021.

BAILEY & DIXON, LLP

By: _/s/ J.T. Crook

J.T. Crook, N.C. State Bar No. 35232
Attorneys for Movant
Post Office Box 1351
Raleigh, North Carolina 27602-1351
Telephone: (919) 828-0731

Email: jcrook@bdixon.com

 

-3-

Case 5:21-cv-00061-FL Document 42 Filed 05/13/21 Page 3of5
VERIFICATION

KATHERINE A. FRYE, first being duly sworn, deposes and says that she
as read the foregoing and attached Objection and Motion to Quash and that the facts
stated therein are true of her own personal knowledge, except such matters as are stated
on information and belief, and as to those matters she believes them to be true.

oK OO ~~~ =

| iherine A. Frye C\

I certify that KATHERINE A. FRYE personally appeared before me this day, proved her
identity to me by satisfactory evidence, and acknowledged to me that she voluntarily
signed the foregoing document for the purpose stated therein.

This the | gj day of May, 2021.

Fyfe Pian

My Commission Expires: | | W022.

 

TYLAR RICKMAN
Notary Public
North Carolina

Johnston County

 

 

 

 

 

-4-
Case 5:21-cv-00061-FL Document 42 Filed 05/13/21 Page 4of5
CERTIFICATE OF SERVICE

[hereby certify the on the 13 day of May, 2021, I electronically filed the
foregoing Objection and Motion to Quash with the Clerk of Court using the CM/ECF
system, which will send notification of such filing to the following:

Ryan M. Shuirman

Madeleine Pfefferle

Yates McLamb & Weyher, LLP

Post Office Box 2889

Raleigh, NC 27602

Email: rshuirman@ymwlaw.com
mpfefferle@ymwlaw.com

Attorneys for Defendants

I further certify that I placed a copy of the foregoing Objection and
Motion to Quash in the United States mail, postage prepaid, and electronically mailed the
foregoing to the Plaintiff at the following address:

Patrick Joseph Campbell

4602. Merendino St

Raleigh, NC 27606

Email: Patrickjcampbell2001@yahoo.com
Pro se Plaintiff

This the 13" day of May, 2021
BAILEY & DIXON, LLP

By: /s/ J.T. Crook

J.T. Crook, N.C. State Bar No. 35232
Attorneys for Movant
Post Office Box 1351
Raleigh, North Carolina 27602-1351
Telephone: (919) 828-0731

Email: jcrook@bdixon.com

-5-
Case 5:21-cv-00061-FL Document 42 Filed 05/13/21 Page 5of5
